Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 1 of 55 PageID: 1




                           UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW JERSEY




 DR. REDDY’S LABORATORIES INC.,

                       Plaintiff,

        v.

 AMARIN PHARMA, INC., AMARIN
 PHARMACEUTICALS IRELAND
 LIMITED, AMARIN CORPORATION PLC

                       Defendants.




                                        COMPLAINT

       Plaintiff Dr. Reddy’s Laboratories Inc. (“DRL”) brings this antitrust lawsuit against

Amarin Pharma, Inc., Amarin Pharmaceuticals Ireland Limited, and Amarin Corporation plc

(collectively “Amarin” or “Defendants”), by and through its counsel, and alleges as follows:

                                      INTRODUCTION

       1.     This is an action under the Sherman Act and New Jersey law arising out of

Amarin’s anticompetitive conduct to delay and prevent generic competition to its branded Vascepa

(icosapent ethyl) product. Since it first began marketing Vascepa in 2012, Amarin has embarked

on an anticompetitive strategy to insulate Vascepa from generic competition. This is

understandable: Vascepa is Amarin’s only product, and one for which Amarin has been steadily
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 2 of 55 PageID: 2




increasing prices since its launch. However, Amarin’s anticompetitive conduct has delayed generic

entry while Amarin overcharges payers and patients.

          2.        Specifically, DRL has developed its generic icosapent ethyl drug product, prevailed

twice in patent litigation with Amarin, and obtained the necessary regulatory approval to market

its generic drug. Consequently, there was nothing preventing DRL from launching a generic

icosapent ethyl drug product except for Amarin’s illegal conduct to foreclose the supply of a

critical input to manufacturing—the icosapent ethyl active pharmaceutical ingredient (“API”).

Absent Amarin’s anticompetitive conduct, DRL would have launched its generic drug product to

compete with Amarin’s branded Vascepa in August 2020.

          3.        In particular, after prevailing in patent litigation in district court in March 2020,

DRL promptly began preparations for launch, only to discover that Amarin had foreclosed all the

suppliers of the icosapent ethyl API who have sufficient capacity to support a commercial launch

in    a    timely     manner.    First,   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. Indeed, as DRL

later discovered, Amarin had entered into a de facto exclusive agreement XXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXX. As a point of comparison, the entire U.S. market for Vascepa

is estimated to require only 450 metric tons / year of icosapent ethyl API.

{80265674:1}                                          1
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 3 of 55 PageID: 3




         4.    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. But for

Amarin’s de facto exclusive agreement XXXXXXXXXXX, DRL would have been able to obtain

the necessary icosapent ethyl API XXXXXXXXXXX and launch its generic icosapent ethyl

product as soon as August 2020, when it received the necessary regulatory approval.

         5.    Second, when XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXX, DRL contacted all potentially viable suppliers of icosapent ethyl API in an attempt to obtain

enough supplies to launch as soon as possible. However, DRL’s efforts were again thwarted. Since

as early as 2012, Amarin had entered into exclusive or de facto exclusive agreements with the only

icosapent ethyl API suppliers with sufficient capacity to support a commercial launch of generic

icosapent ethyl drug product without having to first expand their capacity. These suppliers are

Novasep Holding SAS (“Novasep,” including its subsidiary Finorga SAS), Nisshin Pharma Inc.

(“Nisshin”), BASF Group (“BASF”), and Chemport Inc. (“Chemport”). Amarin’s agreements with

these suppliers have a minimum purchase requirement in exchange for exclusivity, and at least

some of these agreements also require Amarin to pay the suppliers in cash if it cannot satisfy the

minimum purchase requirement in order for the suppliers to maintain exclusivity with Amarin.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. DRL also

reached out to other suppliers who have not entered into exclusive or de facto exclusive contracts

with Amarin, but these suppliers all have limited capacity or have not made the requisite regulatory

filings, and, thus, they could not supply DRL for the next 1-2 years at the earliest.

         6.    Amarin’s hoarding of icosapent ethyl API supplies is contrary to industry practice,

cannot be justified by any legitimate business reason, and can only be explained as part of an

{80265674:1}                                      2
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 4 of 55 PageID: 4




anticompetitive strategy to prevent and delay generic competition to its branded Vascepa. It is

industry practice for a branded drug manufacturer to have only one to two API suppliers, even

though more may be available, because it is costly to qualify and ensure quality control at the

suppliers. Thus, Amarin retaining five API suppliers when there is no indication of supply issues

makes no economic sense, and the fact that these contracts are exclusive or de facto in nature is

even more suspect. In fact, the evidence suggests that Amarin had sufficient or an excess of API

supply. Amarin reportedly stated in December 2018, XXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXX, that it had enough API supply for at least two years,

totaling $1 billion worth in Vascepa sales. Given Amarin’s existing API supplies, it has no

legitimate business reason XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

Accordingly, the only explanation for Amarin’s various supply agreements is that it has been

paying API suppliers to not supply to generic competitors, including DRL, either through literal

exclusive agreements or through agreements that allow Amarin to effectively acquire all available

supplies of the respective API suppliers.

         7.    Amarin’s exclusive or de facto exclusive agreements, XXXXXXXXXXXXXX

XXXXXXXXXXXXXXXX, foreclosed a substantial part of the market for the supply of icosapent

ethyl API. Because of Amarin’s conduct, DRL’s launch is delayed despite DRL’s best efforts to

find an alternative API supplier, as the other API suppliers all have limited capacity or have not

made the requisite regulatory filings and, thus, could not support a timely launch by DRL.

Accordingly, Amarin’s various exclusive or de facto exclusive agreements with icosapent ethyl

API suppliers have delayed generic competition from DRL. This delay is particularly egregious

because there was no legal or regulatory hurdle preventing DRL from launching as of August 2020,

and DRL has been prepared to launch as soon as the requisite icosapent ethyl API became available.

{80265674:1}                                    3
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 5 of 55 PageID: 5




         8.    But for Amarin’s locking up of the icosapent ethyl API supply, DRL would have

been ready, willing, and able to launch in August 2020, upon receiving regulatory approval.

Instead, Amarin’s XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX and the other

icosapent ethyl API suppliers have delayed DRL’s launch by a minimum of 10 months, and

delayed a launch that will cover the demand for which DRL had set forth resources and planned

to meet absent Amarin’s anticompetitive conduct by more than a year. In particular, had Amarin

not entered into a de facto exclusive agreement XXXXXXXXXXX, DRL would have been able

to obtain the necessary icosapent ethyl API XXXXXXXXXX to launch in August 2020. However,

Amarin’s conduct XXXXXXXXXXXXXX from supplying any meaningful quantity of icosapent

ethyl API for DRL to launch in a timely manner.1

         9.    In addition, because Amarin has foreclosed a substantial share of the supply for

icosapent ethyl API, DRL was forced to incur additional significant costs to qualify an additional

alternative API supplier that had not, amongst other things, made the requisite regulatory filings.

DRL cannot commercially market its generic icosapent ethyl drug product using this alternative

API supplier until more than a year after when DRL would have launched but for Amarin’s

anticompetitive conduct.

         10.   DRL seeks in this action to obtain an order requiring Amarin to cease its unlawful

exclusive or de facto exclusive agreements, including XXXXXXXXXXXXXXXX, to recover

DRL’s lost profits from the delayed launch, treble damages, and an award of DRL’s costs and

attorneys’ fees.




1
 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXX has delayed DRL’s launch by more than a year.
{80265674:1}                                    4
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 6 of 55 PageID: 6




                                           PARTIES

         11.   Plaintiff Dr. Reddy’s Laboratories Inc. is a company organized and existing under

the laws of New Jersey with its principal place of business in Princeton, New Jersey.

         12.   On information and belief, Defendant Amarin Pharma, Inc. is a company organized

and existing under the laws of Delaware with its principal place of business at 1430 Route 206,

Bedminster, NJ 07921.

         13.   On information and belief, Defendant Amarin Pharmaceuticals Ireland Limited is

a company incorporated under the laws of Ireland with registered offices at 88 Harcourt Street,

Dublin 2, Dublin, Ireland.

         14.   On information and belief, Defendant Amarin Corporation plc is a company

incorporated under the laws of England and Wales with principal executive offices at 77 Sir John

Rogerson’s Quay, Block C, Grand Canal Docklands, Dublin 2, Ireland.

                                JURISDICTION AND VENUE

         15.   This action arises under the antitrust laws of the United States, including Sections

1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, Sections 4 and 16 of the Clayton Act, 15 U.S.C.

§§ 15(a) and 26, the New Jersey Antitrust Act, N.J. Stat. § 56:9, and New Jersey common law.

         16.   The actions complained of have occurred in and substantially affected interstate

commerce. Specifically, Amarin is engaged in interstate commerce and in activities substantially

affecting interstate commerce. Amarin’s conduct alleged herein has a substantial effect on

interstate commerce. Amarin purchases icosapent ethyl API in interstate commerce and Amarin’s

products are marketed and sold in all states and territories of the United States. Drug wholesalers

and, ultimately, patients across the country purchase Amarin’s drugs, including Vascepa.

{80265674:1}                                    5
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 7 of 55 PageID: 7




         17.   Defendant may be found in, transacts business in, is headquartered in, and is subject

to personal jurisdiction in the District of New Jersey.

         18.   This Court has subject matter jurisdiction based on 28 U.S.C. §§ 1331 and 1337(a),

and 15 U.S.C. §§ 15 and 26. This Court has supplemental subject matter jurisdiction over the New

Jersey state law claims pursuant to 28 U.S.C. § 1367(a).

         19.   The violations of law alleged in this Complaint took place, in part, and have injured

DRL in this judicial district. Venue is therefore proper in the District of New Jersey pursuant to

15 U.S.C. §§ 15 and 22, and 28 U.S.C. § 1391.

                                   STATEMENT OF FACTS

         I.    STATUTORY AND REGULATORY BACKGROUND

               A. Hatch-Waxman Framework

         20.   The Federal Food, Drug and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., as

amended by the Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No.

98-417, 98 Stat. 1585 (1984), commonly known as the “Hatch-Waxman Act,” requires approval

by the Food and Drug Administration (“FDA”) before a company may market or sell a branded or

generic pharmaceutical product in the United States. The overarching purpose of the Hatch-

Waxman Act is to balance the preservation of brand pharmaceutical companies’ incentives to

innovate with the public interest in access to lower-cost, high-quality generic drugs through the

creation of a carefully calibrated regulatory framework.

         21.   To achieve the first goal, the Hatch-Waxman Act provides for multiple types of

exclusivity for brand drugs. For example, the Hatch-Waxman Act provides for a five-year

exclusivity period for “new chemical entities” (“NCE”), i.e. where the active pharmaceutical

ingredient has not been previously approved for any other drug. 21 U.S.C. § 355(c)(3)(E)(ii).
{80265674:1}                                     6
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 8 of 55 PageID: 8




Generic manufacturers are permitted to file their Abbreviated New Drug Applications (“ANDAs”)

one year before the expiration of the NCE exclusivity.

         22.   To achieve the second goal of “get[ting] generic drugs into the hands of patients at

reasonable prices – fast,” Andrx. Pharms., Inc. v. Biovail Corp. Int’l, 256 F.3d 799, 809 (D.C. Cir.

2001) (internal quotation marks omitted) (quoting In re Barr Labs., Inc., 930 F.2d 72, 76 (D.C.

Cir. 1991)), the Hatch-Waxman Act creates a procedure for generic manufacturers to file ANDAs

with the FDA. An ANDA filer need not conduct full clinical trials, as is required for a New Drug

Application (“NDA”). Instead, an ANDA filer only has to show that its drug is bioequivalent to

the “reference listed drug,” typically the brand drug, to demonstrate that the generic product has

the same or comparable safety and efficacy as the reference listed drug.

         23.   Under the Hatch-Waxman Act, NDA holders are required to identify all patents

covering the brand drug and such patents’ expiration dates in an FDA publication referred to as

the “Orange Book.” 21 U.S.C. § 355(b)(1) and (c)(2). If an ANDA applicant seeks FDA approval

to sell a generic drug before the expiration of the patents listed in the Orange Book as covering the

drug, the ANDA must contain a certification that each of the relevant patents “is invalid or will

not be infringed.” 21 U.S.C. § 355(j)(2)(A)(vii)(IV). Such a certification is known as a “Paragraph

IV Certification.” The first filer of an ANDA for a product with a Paragraph IV Certification is

entitled to 180 days of exclusivity from the first commercial marketing of the drug. 21 U.S.C. §

355(j)(5)(B)(iv)(I). If there are several first filers with the Paragraph IV Certification, the first

filers all share the 180-day exclusivity.

         24.   The filing of a Paragraph IV Certification permits the NDA-holders as well as the

holder of any patent identified as purportedly covering the reference listed drug in the Orange

Book to bring an action against the ANDA applicant for patent infringement. If such an action is

{80265674:1}                                     7
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 9 of 55 PageID: 9




brought within 45 days from the NDA holder’s receipt of the Paragraph IV Certification

notification, the FDA is precluded from granting final approval of the ANDA until the earlier of

(i) 30 months from the NDA holder’s receipt of the Paragraph IV Certification notification; or (ii)

the date on which a final judgment is entered in the patent infringement case holding that such

patent is invalid, not infringed, or unenforceable.

         25.    If an ANDA has satisfied all FDA regulatory requirements and the 30-month stay

period has not expired or the ANDA applicant is otherwise prevented from launching because of

patents, the FDA will grant tentative approval of the ANDA. The ANDA applicant may sell the

generic product in the United States only upon receipt of final approval from the FDA, not upon

receipt of tentative approval. Conversely, if the ANDA receives final approval, e.g. because the

30-month stay has expired, the ANDA applicant may immediately launch its generic drug

regardless of the progress of the patent litigation. If the generic launches while the patent litigation,

which may include the appellate process, is on-going, that launch is known as an “at risk” launch.

         26.    As an alternative to filing a Paragraph IV Certification, if the relevant patents cover

only a specific use that the drug is approved for, the ANDA applicant may submit a “Section viii

statement” that it is not seeking approval for the use claimed by the patents. 21 U.S.C. §

355(j)(2)(A)(viii). Such a statement is known as a “Section viii carve-out,” and a generic drug

label approved with a Section viii statement is known as a “carved out” or “skinny” label.

Submitting an ANDA with a carved out label does not automatically trigger the patent litigation

process described above, and the FDA may approve the carved out ANDA without having to wait.

The legality of the FDA approving generic drugs with carved out labels has been upheld by the

courts. See, e.g., Sigma-Tau Pharms., Inc. v. Schwetz, 288 F. 3d 141, 147-48 (4th Cir. 2002);

Bristol-Myers Squibb Co. v. Shalala, 91 F. 3d 1493, 1500 (D.C. Cir. 1996).

{80265674:1}                                       8
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 10 of 55 PageID: 10



               B. Benefits of Generic Competition

         27.   Generic drugs typically are sold at substantial discounts from the price of the brand

drug. The first generic drug that enters the market generally is priced at a significant discount to

the brand drug and, as additional generic drugs enter the market, generic drug prices may fall to as

low as 5% of the brand drug’s price. A 2017 study commissioned by the Association for Accessible

Medicines (“AAM”) found that while brand drug prices generally increased by over 200% between

2008 and 2016, generic drug prices generally decreased by approximately 75% during this period.

         28.   Because generic drugs are typically priced substantially lower than the brand drug

price, in a competitive market, they typically take substantial market share from the corresponding

brand drugs upon launch, with the proportion of patients and payers switching to the generic drug

increasing over time. The increase in the volume that generic drugs take from their corresponding

brand drugs means that the savings that generic drugs provide increase over time.

         29.   Generic drug competition generates large savings for consumers and federal, state,

and private payers. “Payers” include health plans and pharmacy benefits managers. A 2004 FDA

study found that consumers whose needs can be fully satisfied with generic drugs could enjoy

reductions of 52% in their daily medication costs. More recently, the 2017 AAM study found that

generic drugs generated savings of $1.67 trillion for the U.S. health care system between 2007 and

2016.

         30.   Generic savings have steadily increased from $8-10 billion in 1994, as found by a

1998 Congressional Budget Office Report, to $253 billion in 2016, as found by the 2017 AAM

study. Within the $253 billion in savings from generic drugs in 2016, Medicaid savings constituted

$37.9 billion, and Medicare savings constituted $77 billion. The 2017 AAM study also cites to

industry data showing that generic drugs account for 89% of prescriptions, but only 26% of the

{80265674:1}                                     9
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 11 of 55 PageID: 11




costs. Similarly, the 2016 Report to Congress on “Prescription Drugs: Innovation, Spending, and

Patient Access” from the U.S. Department of Health and Human Services unequivocally states:

“Generic drugs account for the majority of dispensed prescriptions, but a relatively small

percentage of spending.” 2

                    C. Supply and Use of API in Drug Products

           31.      Brand and generic manufacturers ordinarily purchase the API for their drugs from

API suppliers. The manufacturers combine the API with inactive ingredients and process the drugs

into their final dosage form. The API for a brand drug and its generic equivalent is typically the

same.

           32.      To sell an API in the United States, the API supplier typically needs to file a Drug

Master File (“DMF”) with the FDA. The DMF provides confidential and detailed information

about, among other things, the facilities and processes used to manufacture, process, package, and

store the API. To use an API for a specific drug, a manufacturer must reference the API supplier’s

DMF in its application for approval filed with the FDA. More than one manufacturer can reference

the DMF of the same API supplier. As part of its review of an NDA or ANDA, the FDA would

need to perform a complete review of the technical information contained in the DMF referenced

therein, including, among other things, inspecting the facilities described in the DMF.

           33.      The entire process, from API development to FDA approval for use of that API

supplier’s DMF in support of an NDA or ANDA, ordinarily takes more than a year to complete,

and can extend to as long as three years. External factors, such as travel restrictions in response to




2
    U.S. Dep’t of Health and Hum. Servs., Prescription Drugs: Innovation, Spending, and Patient Access, at 8 (2016).
{80265674:1}                                              10
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 12 of 55 PageID: 12




the current COVID-19 pandemic, can further delay the FDA’s ability to inspect the API supplier’s

facilities and otherwise delay its review and approval of the use of the DMF.

         34.   If a manufacturer wants or needs to change its API supplier for a drug, it must file

a supplement with the FDA referencing the new API supplier’s DMF and submit data for drug

batches using the new supplier’s API. The manufacturer may only market its drug using the new

supplier’s API if the FDA approves of the change. FDA review and approval of the change in API

supplier can take 6 months or more from the time the new DMF is referenced in the NDA or

ANDA.

         35.   Generic drug manufacturers typically use API from API suppliers that already have

a DMF on file and reference that DMF in their ANDAs, as opposed to partnering with API

suppliers that have not filed a DMF yet. However, in some situations, such as where all API

suppliers with a DMF on file are unable or unwilling to supply to a generic manufacturer, the

generic manufacturer may need to work with a new API supplier (who does not yet have a DMF

on file) to develop the API for a specific drug. This collaboration process may include the generic

manufacturer providing specifications, information and data to the API supplier; co-developing

the API; and overseeing the quality control for the process throughout the development of the API.

Such collaborative relationships, when they happen, are typically entered into as part of an

agreement that the API would be used in that generic manufacturer’s drug.

         36.   Generally, because of the significant costs involved in qualifying an API supplier

as well as the need to continue to ensure quality control by the API supplier, it is industry practice

for both brand and generic drug manufacturers to use only one or two API suppliers to support a

drug application. Where there are concerns about ensuring the adequate supply of API for a drug,

a manufacturer may enter into an exclusive supply contract with an API supplier. Conversely, an

{80265674:1}                                     11
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 13 of 55 PageID: 13




exclusive supply contract is unnecessary if there is no concern about API supplies. It is unusual

and contrary to industry practice for brand and generic manufacturers to have multiple exclusive

API supply contracts. Moreover, it is contrary to industry practice for brand and generic

manufacturers to acquire significant excess API supplies due to, among other things, the costs of

acquisition and storage as well as quality control issues.

         II.   VASCEPA

         37.   Vascepa is the brand name for the icosapent ethyl drug product marketed by Amarin.

The API for the drug is eicosapentaenoic acid (“EPA” or “icosapent ethyl”), a type of omega-3

fatty acid derived from fish oil.

         38.   Amarin submitted the NDA for Vascepa on September 25, 2011. The FDA

approved the NDA on July 26, 2012. This original approval included only one indication for

Vascepa: “as an adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe

(≥500 mg/dL) hypertriglyceridemia.” Subsequently, the FDA determined that Vascepa was

entitled to NCE exclusivity, see supra at I.A., which ran from the NDA approval date to July 26,

2017.

         39.   Amarin submitted a supplemental NDA for Vascepa on March 28, 2019, seeking

approval for an additional indication. The FDA approved the following new indication on

December 13, 2019: “as an adjunct to maximally tolerated statin therapy to reduce the risk of

myocardial infarction, stroke, coronary revascularization, and unstable angina requiring

hospitalization in adult patients with elevated triglyceride (TG) levels (≥ 150 mg/dL) and [(a)]

established cardiovascular disease or [(b)] diabetes mellitus and 2 or more additional risk factors

for cardiovascular disease.” The new indication is entitled to data exclusivity, which is scheduled

to expire on December 13, 2022.
{80265674:1}                                     12
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 14 of 55 PageID: 14




         40.     Amarin currently markets Vascepa in the 1g and 500mg strengths. The list price for

the drug as of September 2020 was $330.98 / 120 count for the 1g strength and $387.24 / 240

count for the 500mg strength. As the daily dose for Vascepa is 4g/day, this translates to

$330.98/month for the 1g strength and $387.24/month for the 500mg strength.

         41.     Since it first received approval to market Vascepa, and in the absence of generic

competition, Amarin has been steadily hiking the price of Vascepa. In particular, Amarin increased

the price of Vascepa by approximately 51% from 2013 (when Vascepa price listing was first

available) to 2017, with the list price in December 2017 at approximately $280/month. Between

December 2017 and November 2019, the price increased by approximately 8% to $303.65/month

for the 1g strength. Finally, in less than a year since the approval of the new indication, the list

price for the 1g strength jumped by 9% to $330.98/month as of September 2020.

         42.     Vascepa is Amarin’s only product, earning it over $427 million in net product

revenue in 2019. Amarin’s revenues have been growing dramatically over the years, as shown

below. In July 2020, Amarin reported “Q1 2020 net total revenue of $155.0 million[, representing

an] increase of 112% over Q1 2019.”3 Amarin reported net revenue for the sale of Vascepa in the

United States in 2020 to be over $607 million,4 and further believes that Vascepa total net revenue

“will grow to reach multiple billions of dollars” beyond 2020.5




3
  Investor Presentation, Amarin Corp. plc, “Leading a New Paradigm in Cardiovascular Disease Management,” at 17
(July 1, 2020).
4
  Amarin Corp. plc, Annual Report (Form 10-K), at F-5 (Feb. 25, 2021).
5
  Press Release, Amarin Corp. plc, “Amarin Receives FDA Approval of VASCEPA® (icosapent ethyl) to Reduce
Cardiovascular Risk” (Dec. 13, 2019), https://www.prnewswire.com/news-releases/amarin-receives-fda-approval-
of-vascepa-icosapent-ethyl-to-reduce-cardiovascular-risk-
300974860.html#:~:text=Beyond%202020%2C%20Amarin%20believes%20that,annual%20revenue%20levels%20
beyond%202020..
{80265674:1}                                          13
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 15 of 55 PageID: 15




                          Vascepa Net Product Revenue (in $ million)
      700

      600

      500

      400

      300

      200

      100

         0
                2013      2014        2015         2016         2017         2018    2019        2020

                                        Vascepa Net Product Revenue (in $ million)



         43.      Clearly, the importance of Vascepa to Amarin cannot be overstated. As its president

and chief executive officer stated in a company press release, “Amarin’s goal is to protect the

commercial potential of Vascepa to 2030.” 6 And it endeavored to do just that through an

anticompetitive strategy to lock up the supply for icosapent ethyl API to prevent generic

competition, as described in more detail below.

         III.     VASCEPA PATENT LITIGATIONS AND APPROVAL OF GENERIC
                  ICOSAPENT ETHYL DRUG PRODUCTS

         44.      On July 26, 2016, DRL, Teva Pharmaceuticals USA, Inc. (“Teva”), and Hikma

Pharmaceuticals USA Inc. (“Hikma”) submitted their respective ANDAs for generic icosapent

ethyl drug product, all of which contain Paragraph IV Certifications. These companies are the first

ANDA filers with Paragraph IV Certifications for generic icosapent ethyl drug product.




6
  Press Release, Amarin Corp. plc, “Amarin Announces FDA New Chemical Entity Market Exclusivity
Determination for Vascepa(R) (icosapent ethyl) Capsules” (May 31, 2016), https://investor.amarincorp.com/news-
releases/news-release-details/amarin-announces-fda-new-chemical-entity-market-exclusivity.
{80265674:1}                                              14
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 16 of 55 PageID: 16




         45.   On October 31, 2016, Amarin filed suit alleging patent infringement against Hikma

and its affiliates. On November 4, 2016, Amarin filed suit against DRL. The DRL case was

subsequently consolidated into the Hikma case. When Vascepa’s new indication was approved in

2019, both Hikma and DRL carved out the 2019-approved indication from their labels, as

permitted by the FDCA. See supra at I.A. After a bench trial in January 2020, the court issued an

order invalidating the asserted patents for obviousness on March 30, 2020. Amarin Pharma v.

Hikma Pharms. USA Inc., 449 F. Supp. 3d 967, 971 (D. Nev. 2020), aff’d, Nos. 2020-1723, 2020-

1901, 2020 U.S. App. LEXIS 28140 (Fed. Cir. Sep. 3, 2020). Amarin appealed the decision, but

the Court of Appeals for the Federal Circuit summarily affirmed the district court decision on

September 3, 2020, the day after oral argument. The entire order reads: “THIS CAUSE having been

heard and considered, it is ORDERED AND ADJUDGED: PER CURIAM AFFIRMED. See Fed. Cir.

R. 36.” Amarin Pharma, Inc. v. Hikma Pharms. USA Inc., Nos. 2020-1723, 2020-1901, 2020 U.S.

App. LEXIS 28140 (Fed. Cir. Sep. 3, 2020) (emphasis in original).

         46.   In the meantime, the FDA had approved Hikma’s ANDA for the 1g strength on

May 21, 2020. On August 7, 2020, the FDA also granted final approval to DRL’s ANDA for the

1g strength and tentative approval for the 500mg strength. These final approvals removed any

remaining legal impediment to launch, which meant that DRL and Hikma were permitted to launch

their generics at least for the 1g strength as soon as they were ready. In fact, in November 2020,

Hikma announced a launch of its generic icosapent ethyl drug product in limited quantities. As

Hikma’s chief executive officer explained at a recent J.P. Morgan Healthcare Conference, Hikma’s

November 2020 launch was in limited quantities because Hikma was “restrained” in building

inventory, “and that is linked to the access to the active ingredients.” On the other hand, as



{80265674:1}                                   15
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 17 of 55 PageID: 17




explained below, Amarin’s anticompetitive locking up of API supplies prevented DRL from

launching despite the clearing of all legal and regulatory hurdles.

         47.     On November 18, 2016, Amarin filed suit against Teva. The case was consolidated

into the Hikma case, but Amarin and Teva settled the lawsuit on or about May 24, 2018. Amarin’s

press release stated that Teva is licensed to launch its generic icosapent ethyl drug product on

“August 9, 2029, or earlier under certain customary circumstances.” 7 A later press release

suggested that Amarin did not commit to supplying Teva with icosapent ethyl. On September 11,

2020, the FDA granted final approval for Teva’s ANDA.

         48.     Finally, on information and belief, Apotex Inc. (“Apotex”) also filed its icosapent

ethyl drug product ANDA in or about July 2016. On information and belief, Apotex’s ANDA

contained a Paragraph IV Certification as to some, but not all of the patents then listed in the

Orange Book for Vascepa. Amarin did not file suit against Apotex in 2016. Apotex amended its

ANDA in or about May 2020, making a new Paragraph IV Certification as to all the patents

covering the original, 2012-approved indication. On June 16, 2020, Amarin announced that it

settled with Apotex, with a licensed launch date of August 9, 2029, the same as the licensed launch

date granted to Teva, “or earlier under certain customary circumstances,” including if Amarin’s

appeal from the Hikma litigation fails.8 “The agreement also substantially resolves future litigation

with Apotex that could have ensued related to the December 2019 cardiovascular risk reduction




7
  Press Release, Amarin Corp. plc, “Amarin Announces Patent Litigation Settlement Agreement with Teva” (May
24, 2018), https://investor.amarincorp.com/news-releases/news-release-details/amarin-announces-patent-litigation-
settlement-agreement-teva.
8
  Press Release, Amarin Corp. plc, “Amarin Announces Patent Litigation Settlement Agreement with Apotex Inc.”
(June 16, 2020), https://www.globenewswire.com/news-release/2020/06/16/2049162/0/en/Amarin-Announces-
Patent-Litigation-Settlement-Agreement-with-Apotex-Inc.html.
{80265674:1}                                            16
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 18 of 55 PageID: 18




indication . . . . Other terms of the agreement are confidential . . . . In this settlement, consistent

with terms of Amarin’s 2018 settlement agreement with Teva, Amarin does not commit to

supplying Apotex with icosapent ethyl at any time.”9 “Like Teva, any launch by Apotex would be

subject to FDA approval of the Apotex ANDA and procurement of adequate supply.”10 Apotex

appears not to have received FDA approval for its icosapent ethyl drug product ANDA.

           49.      Apart from Hikma, which launched with limited quantities in November 2020, the

other generic manufacturers, including DRL, have not launched a generic icosapent ethyl drug

product yet.

           IV.      API FOR ICOSAPENT ETHYL DRUG PRODUCT (VASCEPA)

           50.      As discussed above, the API for Vascepa is EPA, which is derived from fish oil.

Another compound derived from fish oil is docosahexaenoic acid (“DHA”), which, together with

EPA, forms the API for another fish oil-based drug, Lovaza (omega-3-acid ethyl esters). While

both EPA and DHA are derived from fish oil, the API for Vascepa and generic icosapent ethyl

drug product cannot be used to manufacture Lovaza and generic omega-3-acid ethyl ester drug

products, and vice versa.

           51.      However, API suppliers of fish oil-based drugs can easily switch capacity to

produce the icosapent ethyl API or omega-3-acid ethyl esters API. This is because the raw input

(i.e. crude fish oil), facilities, technologies, and manufacturing lines and equipment used to extract

and purify the components from fish oil are largely the same for both APIs. These API suppliers

can change the manufacturing process, including the isolation and separation processes, to obtain




9
    Id.
10
     Amarin Corp. plc, Quarterly Report (Form 10-Q), at 43 (Nov. 5, 2020).
{80265674:1}                                             17
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 19 of 55 PageID: 19




specific ratios or purities of EPA and DHA, among other specifications, resulting in either the

icosapent ethyl API or omega-3-acid ethyl esters API.11

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         52.   On the other hand, this ease of switching in terms of manufacturing process does

not directly translate to ease of supply of the API to support an ANDA or NDA. An ANDA seeking

approval for a generic icosapent ethyl drug product cannot reference an API supplier’s DMF for

omega-3-acid ethyl esters API, nor can an ANDA seeking approval for generic omega-3-acid ethyl

ester drug product reference an API supplier’s DMF for icosapent ethyl API. Although an API

supplier of fish oil-based APIs can switch its manufacturing process from making the API for




11
  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

{80265674:1}                                  18
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 20 of 55 PageID: 20




omega-3-acid ethyl esters to the API for icosapent ethyl, the API supplier must file separate DMFs

specific to each of these APIs. Similarly, the ANDA or NDA applicant must submit a supplement

to its application if it wants to reference a different DMF. Conversely, if an API supplier already

has a DMF for the API for icosapent ethyl, and the ANDA or NDA applicant already referenced

that DMF in its application, then the regulatory hurdles are removed. In that case, the API supplier

can quickly and easily switch its manufacturing capacity from API for omega-3-acid ethyl esters

to support an ANDA or NDA for icosapent ethyl.

         V.     AMARIN’S ANTICOMPETITIVE LOCKING UP OF ICOSAPENT ETHYL
                API SUPPLY TO IMPEDE GENERIC COMPETITION

         53.    Given the importance of Vascepa as Amarin’s sole marketed product, it is

unsurprising that Amarin has been engaging in a long-standing campaign to insulate Vascepa from

competition. In particular, Amarin has been carrying out an anticompetitive strategy to lock up

icosapent ethyl API supplies. This includes (a) entering into exclusive or de facto exclusive

agreements with at least four of the largest suppliers for icosapent ethyl API, who are the only

suppliers apart from XXXXXXXXX with sufficient capacity to support a timely commercial

launch; and (b) XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX that effectively blocks

all or substantially all of its capacity for icosapent ethyl API.

         54.    Amarin’s SEC filings describe this anticompetitive strategy well: “Certain of our

agreements with our suppliers include minimum purchase obligations and limited exclusivity

provisions based on such minimum purchase obligations. If we do not meet the respective

minimum purchase obligations in our supply agreements, our suppliers, in certain cases, will be

free to sell the active pharmaceutical ingredient of Vascepa to potential competitors . . . While we

anticipate that intellectual property barriers and FDA regulatory exclusivity will be the primary


{80265674:1}                                      19
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 21 of 55 PageID: 21




means to protect the commercial potential of Vascepa, the availability of Vascepa active

pharmaceutical ingredient from our suppliers to our potential competitors would make our

competitors’ entry into the market easier and more attractive.”12

         55.     As a result of Amarin’s various exclusive or de facto exclusive agreements, despite

a Court of Appeals decision affirming the invalidation of the Vascepa patents and DRL receiving

final FDA approval for its icosapent ethyl capsule ANDA, DRL is prevented from launching its

generic icosapent ethyl drug product due to the lack of API.

         56.     Amarin’s public statements indicate that the delay to DRL’s launch is working as

Amarin intended. For example, in its Q1 2020 investors call, Amarin touted: “We have heard from

various suppliers that they have been approached regarding supplying API for generic use. These

suppliers informed us that they turned down such approaches for various reasons including that

they don’t have excess capacity.” Subsequently, in its August 2020 statements to the investment

bank SVB Leerink, Amarin reiterated: “Management’s checks with its supplier network do not

suggest meaningful capacity being purchased by generic companies.” In the same vein, its press

release regarding the Court of Appeals decision doubled down on its “assumption” that generic

manufacturers “are likely to have limited supply capacity.” 13 Amarin’s subsequent public

statements continued to mention issues regarding the supplies for generic icosapent ethyl products

on several occasions. But as described in Amarin’s own SEC filings and in more detail below, the

lack of API supply capacity for generic manufacturers, including DRL, is caused by Amarin’s own




12
  Amarin Corp. plc, Annual Report (Form 10-K), at 40 (Mar. 3, 2015).
13
  Press Release, Amarin Corp. plc, “Amarin Provides Update Following Ruling in Vascepa® ANDA Patent
Litigation” (Sep. 3, 2020), https://investor.amarincorp.com/news-releases/news-release-details/amarin-provides-
update-following-ruling-vascepar-anda-patent.
{80265674:1}                                            20
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 22 of 55 PageID: 22




anticompetitive conduct, and the resulting delay to generic competition to Vascepa is working

exactly as Amarin intended.

                 A. Amarin Locked Up a Substantial Share of Icosapent Ethyl API Supply
                    Through Exclusive or De Facto Exclusive Agreements

         57.     Since it first started marketing Vascepa in the United States in 2012, Amarin had

begun its strategy to lock up the supplies for icosapent ethyl API. In particular, Amarin issued a

press release on December 11, 2012 stating that it entered into exclusive agreements with a

consortium comprising Slanmhor Pharmaceutical, Inc. (“Slanmhor”), Royal DSM N.V., and

Novasep. Amarin touted Novasep as “a global leader in purification technologies and API

manufacturing.” 14 In addition to the exclusive agreement with the Slanmhor/DSM/Novasep

consortium, the press release also indicated that Amarin has supply contracts with Nisshin, BASF,

and Chemport. Amarin characterized its contracts with these API suppliers as “[p]ooling the

resources of four of the world’s leading omega-3 API manufacturers.”15

         58.     Amarin’s description of the capacities of these API suppliers is consistent with their

own beliefs and marketing statements, as well as remarks from industry observers. For example,

Novasep’s website states that it “operates the largest cGMP purification plant of omega-3 and

poly-unsaturated fatty acids in the world.”16 Further, it operates several manufacturing facilities




14
   Press Release, Amarin Corp. plc, “Amarin Announces Submission of Supplemental New Drug Application for
Novasep as Fourth Vascepa® Active Pharmaceutical Ingredient Supplier” (Aug. 26, 2013),
https://investor.amarincorp.com/news-releases/news-release-details/amarin-announces-submission-supplemental-
new-drug-application-2.
15
   Press Release, Amarin Corp. plc, “Amarin Announces Additional Vascepa® (Icosapent Ethyl) Supplier” (Dec. 11,
2012), https://investor.amarincorp.com/news-releases/news-release-details/amarin-announces-additional-vascepar-
icosapent-ethyl-supplier.
16
   Novasep, Omega 3 poly-unsaturated fatty acids (last visited Sept. 18, 2020) (emphasis in original),
https://www.novasep.com/home/products-services/pharma/generic-and-products/omega-3-6-7.html.
{80265674:1}                                          21
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 23 of 55 PageID: 23




capable of “[l]arge-scale productions from 100’s to 1000’s tons.”17 BASF similarly states that it

is a “world leader in high-concentrate omega-3 fatty acids for pharmaceuticals, and has leading

positions in dietary supplements and clinical nutrition categories.”18 Further, it claims that it is

“leading the prescription omega-3 market,” with four manufacturing sites in Norway, Scotland,

Denmark, and Germany.19

         59.    Amarin’s subsequent public discussions and DRL’s own communications with

these API suppliers confirmed the exclusive nature of Amarin’s agreements with them. For

example, Amarin’s then chief executive officer stated at the 2013 J.P. Morgan Healthcare

Conference: “We’ve established exclusive relationships with leading omega-3 supplies. We have

four API suppliers . . . . We’ve filed the sNDA for a number of additional suppliers and we are

looking for that approval.”20 More specifically, Amarin’s SEC filings confirmed that its supply

agreements with Chemport, BASF, and Slanmhor/DSM/Novasep consortium “include annual

purchase levels to enable Amarin to maintain exclusivity with each respective supplier . . .”21

Moreover, Amarin’s agreement with the Slanmhor/DSM/Novasep consortium also contained “a

provision requiring [Amarin] to pay Slanmhor in cash for any shortfall in the minimum purchase

obligations.” 22 That is, Amarin would still need to pay the Slanmhor/DSM/Novasep even if




17
   Id. (emphasis in original).
18
   BASF, Pioneering in omega-3 (last visited Sept. 18, 2020),
https://www.basf.com/global/en/products/segments/nutrition_and_care/nutrition_and_health/omega-3.html.
19
   BASF, Leading the prescription omega-3 market (last visited Sept. 18, 2020),
https://www.basf.com/global/en/products/segments/nutrition_and_care/nutrition_and_health/omega-
3/solutions/pharma.html; BASF, Production Sites (last visited Sept. 18, 2020),
https://www.basf.com/global/en/products/segments/nutrition_and_care/nutrition_and_health/omega-
3/topics/production-sites.html.
20
   See Gareth Macdonald, US approval for omega-3 suppliers BASF and Chemport key for Amarin in 2013,
Outsourcing-Pharma.com (Jan. 11, 2013), https://www.outsourcing-pharma.com/Article/2013/01/10/FDA-OK-for-
omega-3-suppliers-BASF-and-Chemport-key-for-Amarin.
21
   Amarin Corp. plc, Quarterly Report (Form 10-Q), at 15 (Aug. 1, 2013).
22
   Id.
{80265674:1}                                       22
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 24 of 55 PageID: 24




Amarin does not have enough demand to fill the minimum purchase obligations in order for the

consortium to maintain exclusivity with Amarin. Amarin subsequently terminated the agreement

with the consortium and entered into a supply agreement with Novasep, which similarly contains

the requirement of minimum purchase obligations in exchange for exclusivity, and which requires

Amarin to “pay Novasep a cash remedy for any shortfall in the minimum purchase obligations.”23

Amarin also added that the agreement with Chemport contains a similar provision for minimum

purchase or cash payment in exchange for exclusivity.24

         60.     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
25



XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         61.     Amarin’s exclusive or de facto exclusive contracts with these leading API suppliers

have foreclosed and continue to foreclose a substantial share of the supply for icosapent ethyl API.

First, when DRL started developing its icosapent ethyl capsule ANDA in the 2012 timeframe, it

reached out to the API suppliers with existing DMFs for icosapent ethyl API at the time. However,

these API suppliers all refused to supply API to DRL to support its icosapent ethyl capsule ANDA.




23
   Amarin Corp. plc, Annual Report (Form 10-K), at 105, F-34 (Feb. 20, 2017).
24
   Id.
25
   Amarin’s SEC filings until 2018 stated that it had terminated the supply agreement with BASF in February 2014,
but that it may enter into a new agreement with BASF, and that BASF remained an FDA-approved API supplier for
Amarin.
{80265674:1}                                           23
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 25 of 55 PageID: 25




As a result, while generic manufacturers like DRL ordinarily use API suppliers with existing

DMFs and just reference the DMF in their ANDAs, DRL was forced to XXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         62.   Second, in or about April 2020, XXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXX, DRL contacted all known DMF holders for icosapent ethyl API in addition to

the four leading suppliers discussed above. However, these other suppliers all stated that they had

very limited capacity and/or had no intent to expand their capacity to supply for the U.S. market.

The earliest that DRL could launch its generic icosapent ethyl drug product using one of these

other API suppliers is 1-2 years, and potentially as long as 3 years, because these API suppliers

would need to expand their capacity first. Moreover, DRL cannot obtain timely supply from API

suppliers for other omega-3 products who have not filed a DMF specifically for icosapent ethyl

API. Use of one of these suppliers would require that supplier to submit a new DMF to FDA that

is specific to icosapent ethyl API and require DRL to file a supplement to its ANDA referencing

this new DMF.

         63.   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, DRL would have

been able to XXXXXXXXXXXXXXXXXXX, complete the necessary regulatory steps, and

launch its generic product in 2020 or early 2021. Instead, due to XXXXXXXXXXXXXXXX

{80265674:1}                                    24
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 26 of 55 PageID: 26




XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX API has been delayed by more

than a year.

               B. Amarin Blocked the Supply of Icosapent Ethyl API to DRL Through
                  XXXXXXXXXXXXXXXX

         64.   In addition to foreclosing a substantial part of the supply for icosapent ethyl API

through exclusive or de facto exclusive agreements with the four leading suppliers, Amarin also

blocked the supply of icosapent ethyl API to DRL through a de facto exclusive agreement XXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         65.   Specifically, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXX..

         66.   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         67.   However, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


{80265674:1}                                   25
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 27 of 55 PageID: 27




XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXX.

         68.   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. As explained above, because

the raw materials, facilities, and manufacturing equipment are the same for the omega-3-acid ethyl

esters API and icosapent ethyl API, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXX.

         69.   There being no legitimate reason for XXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXX but for interference by Amarin. Specifically,

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX the omega-3-

{80265674:1}                                   26
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 28 of 55 PageID: 28




acid ethyl esters API. First, omega-3-acid ethyl esters is a highly genericized drug product with

ten generics on the market. While this high level of generic competition means that the price of

omega-3-acid ethyl esters is lower, it also means that, all else equal, manufacturers of omega-3-

acid ethyl esters drug products and its API have depressed margins compared to a drug product

with fewer generics on the market. That is the case with icosapent ethyl drug products, which had

no generic on the market XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX until

November 2020, and there are only four known ANDA filers.

         70.   Second, unlike icosapent ethyl API, there is no shortage of supply for omega-3-acid

ethyl esters API, with at least 18 active DMFs on file with FDA. Consequently, icosapent ethyl

API provides more opportunity for suppliers to earn higher margins than the omega-3-acid ethyl

esters API. Accordingly, it makes no economic sense that XXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         71.   Third, all else equal, a generic manufacturer launching first will capture more sales

than a generic manufacturer launching after another manufacturer has launched. XXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXX, DRL had an opportunity to be the first generic to launch,

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXX. Conversely, if DRL cannot launch early, it is likely to make less sales than if DRL were

the first generic to launch. As a result, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXX.

         72.   These considerations indicate that XXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. The fact

that the other icosapent ethyl API suppliers with sufficient capacity also refused to supply DRL

{80265674:1}                                    27
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 29 of 55 PageID: 29




because of exclusive or de facto exclusive agreements with Amarin further suggests that Amarin

took action to prevent XXXXXXXXXXXXXXXXXXXXXXX.

         73.   DRL’s concerns that Amarin XXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         74.   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         75.   Thus, after first limiting API supply alternatives through exclusive or de facto

exclusive agreements with the four leading suppliers of icosapent ethyl API, Amarin further

blocked DRL’s ability to launch a competing generic product by XXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX..

         VI.   AMARIN’S CONDUCT IS CONTRARY TO INDUSTRY PRACTICE, HAS
               NO LEGITIMATE BUSINESS JUSTIFICATION, AND CAN ONLY BE
               EXPLAINED AS AN ANTICOMPETITIVE STRATEGY
{80265674:1}                                  28
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 30 of 55 PageID: 30




         76.   Amarin’s four exclusive API supply contracts and XXXXXXXXXXXXXXXXXX

are contrary to industry practice. As explained above, it is industry practice for a manufacturer,

including a brand manufacturer like Amarin, to have one to two API suppliers, even though more

may be available, because it is costly and takes a long time to qualify and ensure quality control at

the API suppliers. Thus, Amarin’s agreements with at least five suppliers, XXXXXXXXXXXX

is contrary to industry practice and appears economically irrational. This indicates that Amarin

entered into these exclusive or de facto exclusive agreements solely to prevent the suppliers from

selling API to generic competitors, either through literal exclusivity or through buying up all

available supplies.

         77.   Indeed, Amarin’s several exclusive or de facto exclusive agreements with suppliers

since 2012 XXXXXXXXXXXXXXXXXXXXX cannot be justified by the usual rationale for

manufacturers to enter into exclusive supply contracts – i.e. to ensure adequate supplies. Amarin’s

public statements in December 2018 confirmed that it had enough API supply for at least two years,

which was worth $1 billion in Vascepa sales. Moreover, the entire market for Vascepa in the

United States is estimated to require 450 metric tons of icosapent ethyl API per year. Amarin’s

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX is further evidence

of Amarin’s efforts to lock up icosapent ethyl API supplies, given that it already has four exclusive

suppliers lined up, each a leading supplier of icosapent ethyl API.

         78.   Accordingly, without any evidence of supply concerns, Amarin has no legitimate

justification for entering into the exclusive or de facto exclusive agreements with suppliers and X

XXXXXXXXXXXXXXXXXX. On the contrary, the evidence clearly indicates that Amarin

entered into those agreements to lock up icosapent ethyl API supplies and prevent generic

competitors from manufacturing and marketing generic icosapent ethyl drug product.

{80265674:1}                                     29
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 31 of 55 PageID: 31



           VII.     AMARIN’S CONDUCT HARMS DRL

           79.      As a result of Amarin’s anticompetitive conduct, entry of DRL’s generic icosapent

ethyl drug product has been substantially delayed by at least 10 months. A launch that will cover

the demand for which DRL had set forth resources and planned to meet absent Amarin’s

anticompetitive conduct was delayed for more than a year. Amarin’s strategy is especially effective

because the anticompetitive effects of the component agreements feed into and amplify each other,

such that the strategy as a whole effectively prevented DRL from launching its competing product

in a timely manner despite DRL’s best efforts.

           80.      DRL has successfully developed its generic icosapent ethyl drug product and

received FDA approval, and the Court of Appeals for the Federal Circuit has affirmed the

invalidation of the relevant Vascepa patents. Further, DRL intends to and is fully prepared to

commercially launch its generic icosapent ethyl drug product as soon as possible (which would

have been when DRL received FDA approval in August 2020 but for Amarin’s anticompetitive

conduct). For example, DRL reached out to API suppliers in preparation for commercial launch

shortly after winning the patent litigation in district court, before even receiving FDA approval or

Court of Appeals affirmation of the litigation win. When XXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXX, DRL took all commercially reasonable steps to find

alternative supply by contacting all API suppliers holding a DMF for icosapent ethyl API. When

these efforts also failed, DRL had to resort to finding a new supplier and partnering with it to

develop icosapent ethyl API from start.26




26
     DRL is unable to manufacture the API on its own.
{80265674:1}                                            30
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 32 of 55 PageID: 32




         81.   Nonetheless, despite DRL’s best efforts to launch in a timely manner, it is still

unable to do so. The only reason why DRL still cannot launch is because Amarin contracted with

suppliers of icosapent ethyl API not to sell to generic manufacturers including DRL, either through

literal exclusive contract or through buying up all available supplies, such that DRL cannot acquire

the necessary API to support a timely commercial launch.

         82.   In particular, Amarin’s XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXX de facto exclusive agreement XXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXX. Further, Amarin’s exclusive or de facto exclusive agreements with

the four leading icosapent ethyl API suppliers foreclosed a substantial share of the supply for

icosapent ethyl API and prevented DRL from obtaining alternative API supplies sufficient to

support a timely launch. This is because the suppliers Amarin has locked up are the only suppliers

with sufficient capacity to support a launch without having to first expand their capacity; the other

DMF holders for icosapent ethyl API do not have sufficient capacity to support a commercial

launch in the next 1-2 years. Thus, Amarin’s exclusive or de facto exclusive agreements with the

four leading icosapent ethyl API suppliers further delayed DRL’s launch and compounded the

anticompetitive effect of Amarin’s XXXXXXXXXXXXXXXXXXXXXXXXXX.

         83.   But for Amarin’s conduct, DRL would have launched as early as when it received

FDA approval in August 2020. Amarin’s various exclusive or de facto exclusive agreements,

XXXXXXXXXXXXXXXXXXXXXXX, have delayed DRL’s launch of its generic icosapent

ethyl drug product by at least 10 months, and delayed a launch that will cover the demand for

which DRL had set forth resources and planned to meet absent Amarin’s anticompetitive conduct

by more than a year. XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

{80265674:1}                                     31
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 33 of 55 PageID: 33




XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX is more

than a year after when DRL would have launched but for Amarin’s anticompetitive conduct.

         84.   In addition, Amarin’s conduct raised DRL’s costs by forcing DRL to find an

additional alternative API supplier to support its launch. Because of Amarin’s conduct, DRL was

forced to engage a new API supplier XXXXXXXXXXXXXXXXXXXXXXXXX. The process

for qualifying this API supplier’s XXXXXXXX icosapent ethyl API and obtaining regulatory

approval has consumed and will continue to consume significant time and resources, thus raising

DRL’s costs in preparing for its launch. Moreover, the earliest that DRL can launch using this new

supplier’s API is more than a year after when DRL would have launched absent Amarin’s

anticompetitive conduct, again resulting in more than a year of lost sales.

                     MARKET POWER AND RELEVANT MARKETS

         85.   At all times Amarin has and has maintained monopoly power and market power in

the markets for (i) FDA-approved icosapent ethyl drug product (“Icosapent Ethyl Drug Market”),

which Amarin markets and sells as the brand product Vascepa (collectively “Icosapent Ethyl Drug

Products”); and (ii) the purchase of icosapent ethyl API (“Icosapent Ethyl API Market”). Amarin’s

monopoly power and market power in the Icosapent Ethyl Drug Market and Icosapent Ethyl API

Market include monopoly power and market power over any narrower markets therein.

         86.   Icosapent Ethyl Drug Products include AB-rated generic equivalents.

         87.   Amarin’s monopoly power and market power include the ability to control prices

and exclude competitors.




{80265674:1}                                    32
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 34 of 55 PageID: 34




         88.   In the Icosapent Ethyl Drug Market, with respect to Amarin’s ability to profitably

raise prices, as shown above, a small but significant non-transitory price increase in the price of

Vascepa has never resulted in a significant loss of sales, nor would a future small but significant

non-transitory price increase result in lost sales. In fact, despite Amarin’s consistent price increases

for Vascepa over the years, the demand for Icosapent Ethyl Drug Products continues to increase

rather than decrease. With respect to Amarin’s ability to exclude competitors, direct evidence

demonstrates that generic versions of Icosapent Ethyl Drug Products would have more quickly

entered the market at substantial discounts to the brand version but for Amarin’s anticompetitive

conduct.

         89.   Similarly, in the Icosapent Ethyl API Market, with respect to Amarin’s ability to

control prices, a small but significant non-transitory decrease in the purchase price of icosapent

ethyl API does not and will not result in suppliers of icosapent ethyl API switching to the supply

of a different API, including APIs for drugs in the same therapeutic class as Icosapent Ethyl Drug

Products. With respect to Amarin’s ability to exclude competitors, direct evidence demonstrates

that Amarin, through several exclusive or de facto exclusive agreements, successfully precluded

generic manufacturers of Icosapent Ethyl Drug Products, including DRL, from purchasing

sufficient icosapent ethyl API to commercially launch their generic icosapent ethyl drug products.

         90.   Amarin did not and does not need to control or influence pricing for any other

pharmaceutical product to maintain its monopoly power and market power over Icosapent Ethyl

Drug Products and the purchase of icosapent ethyl API.

         91.   Amarin has sold and continues to sell Icosapent Ethyl Drug Products at a price in

excess of any measurement of competitive pricing and in excess of Amarin’s marginal cost.



{80265674:1}                                      33
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 35 of 55 PageID: 35




Amarin has experienced atypically high profit margins for Icosapent Ethyl Drug Products, which

have been increasing over the years.

         92.     In addition to direct evidence of monopoly power and market power, indirect

evidence also establishes monopoly power and market power. Icosapent Ethyl Drug Products

exhibit high barriers to entry, including the costs of developing the product, patent protection, the

high cost of entry and expansion, regulatory requirements, and expenditures in marketing and

physician detailing. Icosapent ethyl API similarly exhibits high barriers to entry, including the

costs of developing the API, patent protection, the high cost of entry and expansion, and regulatory

requirements.

         93.     Until November 2020, Amarin controlled 100% of the Icosapent Ethyl Drug

Market. Even after Hikma launched with limited quantities in November 2020, due to the limited

nature of the launch, Amarin’s market share did not decrease significantly and continues to remain

above 85% through present. For example, Amarin’s chief executive officer commented that even

if Hikma could find “supply capacity to support tens of millions of dollars in revenue [in the near-

term] . . . such level would only be a small portion of Amarin's total revenue and even a smaller

portion of Vascepa’s potential.”27

         94.     Similarly, until November 2020, Amarin controlled nearly 100% the Icosapent

Ethyl API Market because the volume of icosapent ethyl API that generic manufacturers used for

their regulatory submissions is negligible compared to the commercial volume that Amarin

purchased. Even after Hikma launched with limited quantities in November 2020, Hikma’s




27
  Seeking Alpha, Amarin Corporation plc’s (AMRN) CEO John Thero on Q2 2020 Results – Earnings Call
Transcript (Aug. 4, 2020), https://seekingalpha.com/article/4364297-amarin-corporation-plcs-amrn-ceo-john-thero-
on-q2-2020-results-earnings-call-transcript.
{80265674:1}                                           34
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 36 of 55 PageID: 36




inability to obtain sufficient API to support a full launch forced it to launch in limited quantities,

gaining only a 12% share of the Icosapent Ethyl Drug Market. Amarin’s share of the Icosapent

Ethyl API Market did not decrease significantly through present.

         95.   Icosapent Ethyl Drug Products are not reasonably interchangeable with any other

drugs except for AB-rated generic versions of Icosapent Ethyl Drug Products.

         96.   Icosapent ethyl API is not reasonably interchangeable with any other API.

         97.   The existence of other FDA-approved treatments for severe (≥ 500 mg/dL)

hypertriglyceridemia has not significantly constrained Amarin, and Amarin has been increasing

the prices for Vascepa over the years. For example, Lovaza is indicated for the reduction of

triglyceride (“TG”) levels in adults with severe (≥ 500 mg/dL) hypertriglyceridemia. Not only did

Amarin not reduce the price of Vascepa upon the entry of generic omega-3-acid ethyl esters drug

products in 2014, but it continued to increase Vascepa prices in the following years despite generic

omega-3-acid ethyl esters drug products’ price erosion over time. Even though Vascepa prices

were and continue to be higher than the price of generic omega-3-acid ethyl esters drug products,

demand for Lovaza and generic omega-3-acid ethyl esters drug products decreased over time

whereas demand for Icosapent Ethyl Drug Products increased over time.

         98.   The existence of other purchasers of fish oil-based API has not significantly

constrained Amarin, and Amarin has been maintaining exclusive or de facto exclusive agreements

for the supply of icosapent ethyl API with the leading suppliers of fish oil-based API for several

years.

         99.   Manufacturers differentiate brand drugs like Vascepa based on features and

benefits (including safety and efficacy), and not based on price. Doctors and patients are generally

price-insensitive when prescribing and taking prescription drugs like Vascepa. This is due in part

{80265674:1}                                     35
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 37 of 55 PageID: 37




to the presence of insurance that bears much of the cost of prescriptions and other institutional

features of the pharmaceutical marketplace. Different patients may respond differently to different

drugs and even drugs within its same therapeutic class do not constrain the price of Vascepa.

         100.   Unlike many consumer products where consumers are provided with a choice of

functionally similar products at the point of sale and make purchasing decisions primarily based

on price, the prescribing decision for prescription drugs is made by the prescriber, not consumers

of these products.

         101.   The United States and its territories is the relevant geographic market.

                                     ANTITRUST IMPACT

         102.   Amarin’s anticompetitive strategy to maintain its monopoly in the Icosapent Ethyl

Drug Market and Icosapent Ethyl API Market through exclusive or de facto exclusive agreements

with at least four API suppliers and XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, unless remedied, will deny

consumers the benefits of generic competition for Vascepa contemplated by the Hatch-Waxman

Act. Amarin illegally maintained and extended its monopoly power through exclusionary conduct

completely unrelated to its ability to compete on a level playing field.

         103.   Amarin’s anticompetitive conduct has achieved its purpose of preventing and

delaying generic competition to Amarin’s Vascepa product. By engaging in this conduct, Amarin

effectively foreclosed a substantial share of icosapent ethyl API supply. The lack of API supply

delays ANDA filers like DRL from launching their generic icosapent ethyl drug product even

though there is no legal or regulatory hurdle preventing launch. This delay in competition is exactly

what Amarin intended to, and did, cause through its unlawful conduct. During these periods of


{80265674:1}                                     36
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 38 of 55 PageID: 38




delay, consumers are deprived of lower-priced generic icosapent ethyl drug product and are forced

to pay higher prices than they would but for Amarin’s conduct.

         104.   Further, had Amarin not foreclosed the only API suppliers with sufficient capacity

to support a timely commercial launch without the need to first expand capacity, generic

manufacturers would not have had to expend additional significant time and resources to qualify

alternative icosapent ethyl API suppliers and obtain regulatory approval. This has prevented the

generics from competing on the merits.

         105.   Amarin’s anticompetitive conduct has had a direct, substantial, and adverse effect

on DRL and competition by monopolizing and maintaining monopoly power, artificially creating

barriers to entry, and foreclosing competition in the Icosapent Ethyl Drug Market and Icosapent

Ethyl API Market. But for Amarin’s conduct, DRL would have been able to obtain supply of API

XXXXXXXXXXXXXXXXXXXXXXX to launch its generic icosapent ethyl drug product upon

receiving FDA approval in August 2020. Alternatively, DRL would have been able to obtain

supply of icosapent ethyl API from another supplier, XXXXXXXXXX, in sufficient quantities to

launch in 2020 or early 2021. However, because of Amarin’s conduct, DRL’s launch has been

delayed by at least 10 months and a launch that will cover the demand for which DRL had set forth

resources and planned to meet absent Amarin’s anticompetitive conduct was delayed by more than

a year. Additionally, but for Amarin’s conduct, DRL would not have needed to divert resources to

qualifying a new icosapent ethyl API supplier, and would have applied such resources to more

beneficial uses.

         106.   Amarin’s anticompetitive conduct has impeded and continues to impede the sale of

generic icosapent ethyl drug product, and thus has allowed, and unless restrained by this Court,



{80265674:1}                                    37
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 39 of 55 PageID: 39




will continue to allow, Amarin to maintain and extend its monopoly power in the relevant markets

and to sell Vascepa at artificially inflated monopoly prices.

         107.   This conduct has harmed the competitive process and allowed Amarin to perpetuate

supracompetitive prices against wholesalers, retailers, and consumers. But for Amarin’s

anticompetitive conduct, consumers and federal, state, and private payers would enjoy the benefits

of lower-priced generic competition earlier. Instead, as a result of Amarin’s strategies to thwart

generic entry, consumers and federal, state, and private payers were and will continue to be forced

to pay monopoly rents for Amarin’s branded Vascepa. The impact of Amarin’s conduct is felt

throughout the healthcare industry, impacting pharmaceutical competitors, healthcare providers,

insurers and other direct purchasers, intermediaries, and consumers.

         108.   There is no valid procompetitive business justification for Amarin’s

anticompetitive conduct, and to the extent Amarin offers one, it is pretextual and not cognizable,

and any procompetitive benefits of Amarin’s conduct do not outweigh its anticompetitive harms.

                                   COUNT I
                    SHERMAN ACT SECTION 2 – MONOPOLIZATION


         109.   DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         110.   The Icosapent Ethyl Drug Market and Icosapent Ethyl API Market are the relevant

markets.

         111.   Amarin possesses monopoly power in the Icosapent Ethyl Drug Market and

Icosapent Ethyl API Market. These markets are characterized by significant barriers to entry.




{80265674:1}                                     38
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 40 of 55 PageID: 40




         112.     This claim arises under the Sherman Act, 15 U.S.C. § 2, and the Clayton Act, 15

U.S.C. §§ 15, 26, and seeks a judgment that Amarin has violated Section 2 of the Sherman Act,

15 U.S.C. § 2, by monopolizing the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market.

         113.     Through the foregoing acts, Amarin, unlawfully and in violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2, has used, is using and, if not restrained by this Court, will continue

to use, its power in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market to

monopolize the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market.

         114.     Amarin knowingly and intentionally engaged in an anticompetitive strategy

designed to unlawfully delay the launch of an AB-rated generic version of Vascepa, and thus to

willfully maintain its monopoly power. Specifically, Amarin entered into exclusive or de facto

exclusive agreements with at least four leading suppliers of icosapent ethyl API—BASF, Novasep,

Chemport, and Nisshin—who are also the only suppliers with sufficient capacity to support a

timely commercial launch without having to first expand capacity. Further, Amarin entered into a

de    facto     exclusive   agreement    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         115.     Amarin’s conduct has no procompetitive, legitimate business justification.

Amarin’s conduct can only be explained by anticompetitive motives to foreclose competition in

the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market. For example, there is no

legitimate business rationale for having four API suppliers, contrary to industry practice. Similarly,

there is no legitimate business rationale for entering into exclusive agreements with these four

suppliers, and XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, as there is no indication of

concerns with supplies. To the contrary, the evidence suggests that Amarin already had sufficient

{80265674:1}                                      39
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 41 of 55 PageID: 41




or an excess of API supply from its existing suppliers before XXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX for the entire

Icosapent Ethyl Drug Market. The only justification for these exclusive or de facto exclusive

agreements is Amarin’s intent to foreclose a substantial share of icosapent ethyl API supply and

prevent generic competitors from launching their generic icosapent ethyl drug product.

          116.    To the extent there are legitimate business justifications for Amarin’s exclusionary

conduct, Amarin’s anticompetitive conduct is not necessary to serve those justifications.

          117.    By its conduct, Amarin intentionally and wrongfully maintained monopoly power

in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market in violation of Section 2 of

the Sherman Act. As a result of Amarin’s unlawful maintenance of monopoly power, DRL has

suffered and will continue to suffer injury to its business and property, including lost profits, out-

of-pocket costs, and lost business opportunities.

          118.    Amarin’s unlawful conduct as set forth above has the following effects, amongst

others:

              Competition in the manufacture and sale of Icosapent Ethyl Drug Products was
               restrained, suppressed and eliminated;
              Purchasers of Icosapent Ethyl Drug Products are deprived of the benefits of free and
               open competition, and the availability of a lower-cost generic icosapent ethyl drug
               product, in the purchase of Icosapent Ethyl Drug Products; and
              Amarin sold, and will continue to sell, its Vascepa at artificially high and
               noncompetitive price levels.
          119.    Amarin’s conduct occurred in, and has had a substantial effect on, interstate

commerce.




{80265674:1}                                       40
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 42 of 55 PageID: 42




         120.   Amarin’s anticompetitive and exclusionary conduct has directly and proximately

caused injury to DRL’s business and property, as set forth above. DRL’s injury is the type the

antitrust laws are intended to prohibit and thus constitutes antitrust injury.

         121.   Amarin’s unlawful conduct continues and, unless restrained, will continue. Thus,

unless the activities complained of are enjoined, DRL will suffer immediate and irreparable injury

for which DRL is without an adequate remedy at law.

         122.   DRL is entitled to a judgment that Amarin has violated Section 2 of the Sherman

Act; to the damages it suffered as a result of that violation, to be trebled in accordance with the

Clayton Act, 15 U.S.C. § 15, plus interest; to its costs and attorneys’ fees; and to an injunction

restraining Amarin’s continued violations.

                                  COUNT II
                SHERMAN ACT SECTION 2 – ATTEMPT TO MONOPOLIZE


         123.   DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         124.   The Icosapent Ethyl Drug Market and Icosapent Ethyl API Market are the relevant

markets.

         125.   Amarin possesses monopoly power in the Icosapent Ethyl Drug Market and

Icosapent Ethyl API Market. These markets are characterized by significant barriers to entry.

         126.   This claim arises under the Sherman Act, 15 U.S.C. § 2, and the Clayton Act, 15

U.S.C. §§ 15, 26, and seeks a judgment that Amarin has violated Section 2 of the Sherman Act,

15 U.S.C. § 2, by attempting to monopolize the Icosapent Ethyl Drug Market and Icosapent Ethyl

API Market.


{80265674:1}                                      41
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 43 of 55 PageID: 43




         127.   Through the foregoing acts, Amarin, unlawfully and in violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2, has used, is using and, if not restrained by this Court, will continue

to use, its power in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market to attempt

to monopolize the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market.

         128.   Amarin knowingly and intentionally engaged in an anticompetitive strategy

designed to unlawfully delay the launch of an AB-rated generic version of Vascepa, and thus to

willfully maintain its monopoly power. Specifically, Amarin entered into exclusive or de facto

exclusive agreements with at least four leading suppliers of icosapent ethyl API—BASF, Novasep,

Chemport, and Nisshin—who are also the only suppliers with sufficient capacity to support a

timely commercial launch without having to first expand capacity. Further, Amarin entered into a

de facto exclusive agreement XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         129.   Amarin engaged in this conduct with the specific intent to monopolize the Icosapent

Ethyl Drug Market and Icosapent Ethyl API Market.

         130.   Amarin’s conduct has no procompetitive, legitimate business justification.

Amarin’s conduct can only be explained by anticompetitive motives and a specific intent to

foreclose competition in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market. For

example, there is no legitimate business rationale for having four API suppliers, contrary to

industry practice. Similarly, there is no legitimate business rationale for entering into exclusive

agreements with these four suppliers, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, as

there is no indication of concerns with supplies. To the contrary, the evidence shows that Amarin

already had sufficient or an excess of API supply from its existing suppliers before XXXXXXXX

{80265674:1}                                    42
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 44 of 55 PageID: 44




XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXX for the entire Icosapent Ethyl Drug Market. The only justification for these exclusive

or de facto exclusive agreements is Amarin’s specific intent to foreclose a substantial share of

icosapent ethyl API supply and prevent generic competitors from launching their generic icosapent

ethyl drug product.

          131.    To the extent there are legitimate business justifications for Amarin’s exclusionary

conduct, Amarin’s anticompetitive conduct is not necessary to serve those justifications.

          132.    Amarin currently enjoys monopoly power in the Icosapent Ethyl Drug Market and

Icosapent Ethyl API Market. There is a dangerous probability Amarin will succeed in gaining or

maintaining monopoly power by means of its unlawful conduct, as shown by the fact that Amarin’s

conduct already delayed DRL’s launch of its generic icosapent ethyl drug product by at least 10

months and delayed a launch that will cover the demand for which DRL had set forth resources

and planned to meet absent Amarin’s anticompetitive conduct by more than a year.

          133.    By its conduct, Amarin intentionally and wrongfully attempted to maintain

monopoly power in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market in violation

of Section 2 of the Sherman Act. As a result of Amarin’s unlawful attempted maintenance of

monopoly power, DRL has suffered and will continue to suffer injury to its business and property,

including lost profits, out-of-pocket costs, and lost business opportunities.

          134.    Amarin’s unlawful conduct as set forth above has the following effects, amongst

others:

              Competition in the manufacture and sale of Icosapent Ethyl Drug Products was
               restrained, suppressed and eliminated;



{80265674:1}                                       43
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 45 of 55 PageID: 45




              Purchasers of Icosapent Ethyl Drug Products are deprived of the benefits of free and
               open competition, and the availability of a lower-cost generic icosapent ethyl drug
               product, in the purchase of Icosapent Ethyl Drug Products; and
              Amarin sold, and will continue to sell, its Vascepa at artificially high and
               noncompetitive price levels.
         135.     Amarin’s conduct occurred in, and has had a substantial effect on, interstate

commerce.

         136.     Amarin’s anticompetitive and exclusionary conduct has directly and proximately

caused injury to DRL’s business and property, as set forth above. DRL’s injury is the type the

antitrust laws are intended to prohibit and thus constitutes antitrust injury.

         137.     Amarin’s unlawful conduct continues and, unless restrained, will continue. Thus,

unless the activities complained of are enjoined, DRL will suffer immediate and irreparable injury

for which DRL is without an adequate remedy at law.

         138.     DRL is entitled to a judgment that Amarin has violated Section 2 of the Sherman

Act; to the damages it suffered as a result of that violation, to be trebled in accordance with the

Clayton Act, 15 U.S.C. § 15, plus interest; to its costs and attorneys’ fees; and to an injunction

restraining Amarin’s continued violations.

                            COUNT III
 SHERMAN ACT SECTION 1 – CONTRACT, COMBINATION, OR CONSPIRACY IN
                       RESTRAINT OF TRADE


         139.     DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         140.     The Icosapent Ethyl Drug Market and Icosapent Ethyl API Market are the relevant

markets.



{80265674:1}                                       44
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 46 of 55 PageID: 46




         141.   This claim arises under the Sherman Act, 15 U.S.C. § 1, and the Clayton Act, 15

U.S.C. §§ 15, 26, and seeks a judgment that Amarin has violated Section 1 of the Sherman Act,

15 U.S.C. § 1, by conspiring, combining and/or agreeing to restrain trade in the Icosapent Ethyl

Drug Market and Icosapent Ethyl API Market.

         142.   Through the foregoing acts, Amarin, unlawfully and in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1, has acted pursuant to a contract, combination or conspiracy in order

to, and with the likely effect of, unreasonably restraining trade in the Icosapent Ethyl Drug Market

and Icosapent Ethyl API Market.

         143.   Amarin knowingly and intentionally engaged in an anticompetitive strategy

designed to unlawfully delay the launch of an AB-rated generic version of Vascepa and thus

protect itself from competition. Specifically, Amarin entered into exclusive or de facto exclusive

agreements with at least four leading suppliers of icosapent ethyl API—BASF, Novasep,

Chemport, and Nisshin—who are also the only suppliers with sufficient capacity to support a

timely commercial launch without having to first expand capacity. Further, Amarin entered into a

de facto exclusive agreement XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         144.   Each of these agreements constitute contracts, combinations and conspiracies that

substantially, unreasonably, and unduly restrain trade in the relevant markets, and harmed DRL

thereby.

         145.   Amarin’s conduct has no procompetitive, legitimate business justification.

Amarin’s conduct can only be explained by anticompetitive motives and a desire to foreclose

competition in the Icosapent Ethyl Drug Market and Icosapent Ethyl API Market. For example,

{80265674:1}                                    45
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 47 of 55 PageID: 47




there is no legitimate business rationale for having four API suppliers, contrary to industry practice.

Similarly, there is no legitimate business rationale for entering into exclusive agreements with

these four suppliers, XXXXXXXXXXXXXXXXXXXXXXXXXXXX, as there is no indication

of concerns with supplies. To the contrary, the evidence shows that Amarin already had sufficient

or an excess of API supply from its existing suppliers before XXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX for the entire

Icosapent Ethyl Drug Market. The only justification for these exclusive or de facto exclusive

agreements is Amarin’s desire to foreclose a substantial share of icosapent ethyl API supply and

prevent generic competitors from launching their generic icosapent ethyl drug product.

         146.     To the extent there are legitimate business justifications for Amarin’s exclusionary

conduct, Amarin’s anticompetitive conduct is not necessary to serve those justifications.

         147.     By its conduct, Amarin intentionally and unreasonably restrained trade in the

Icosapent Ethyl Drug Market and Icosapent Ethyl API Market in violation of Section 1 of the

Sherman Act. As a result of Amarin’s unlawful contracts, combinations and conspiracies, DRL

has suffered and will continue to suffer injury to its business and property, including lost profits,

out-of-pocket costs, and lost business opportunities.

         148.     Amarin’s unlawful contracts, combinations and conspiracies as set forth above has

the following effects, amongst others:

              Competition in the manufacture and sale of Icosapent Ethyl Drug Products was
               restrained, suppressed and eliminated;
              Purchasers of Icosapent Ethyl Drug Products are deprived of the benefits of free and
               open competition, and the availability of a lower-cost generic icosapent ethyl drug
               product, in the purchase of Icosapent Ethyl Drug Products; and
              Amarin sold, and will continue to sell, its Vascepa at artificially high and
               noncompetitive price levels.

{80265674:1}                                       46
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 48 of 55 PageID: 48




         149.     Amarin’s conduct occurred in, and has had a substantial effect on, interstate

commerce.

         150.     Amarin’s anticompetitive and exclusionary conduct has directly and proximately

caused injury to DRL’s business and property, as set forth above. DRL’s injury is the type the

antitrust laws are intended to prohibit and thus constitutes antitrust injury.

         151.     Amarin’s unlawful conduct continues and, unless restrained, will continue. Thus,

unless the activities complained of are enjoined, DRL will suffer immediate and irreparable injury

for which DRL is without an adequate remedy at law.

         152.     DRL is entitled to a judgment that Amarin has violated Section 1 of the Sherman

Act; to the damages it suffered as a result of that violation, to be trebled in accordance with the

Clayton Act, 15 U.S.C. § 15, plus interest; to its costs and attorneys’ fees; and to an injunction

restraining Amarin’s continued violations.

                                    COUNT IV
               THE NEW JERSEY ANTITRUST ACT, SECTIONS 56:9-3 AND 56:9-4


         153.     DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         154.     This claim arises under the New Jersey Antitrust Act, N.J. Stat. Ann. § 56:9 et seq.,

and seeks a judgment that Amarin’s conduct as alleged herein has violated New Jersey Antitrust

Act, N.J. Stat. Ann. § 56:9-4 and § 56:9-3.

                                    Section 56:9-4, Monopolization

         155.     Amarin’s conduct as alleged herein constitutes monopolization, attempted

monopolization, and conspiracy to monopolize, in violation of N.J. Stat. Ann. § 56:9-4.


{80265674:1}                                       47
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 49 of 55 PageID: 49




         156.     Specifically, Amarin’s exclusive or de facto exclusive agreements with at least four

leading suppliers of icosapent ethyl API—BASF, Novasep, Chemport, and Nisshin—as well as its

XXXXXXXXXXXXXXXXXXXXXXXXX, are calculated to maintain monopoly power in the

relevant markets, in violation of N.J. Stat. Ann. § 56:9-4.

                            Section 56:9-3, Agreement in Restraint of Trade

         157.     Amarin’s conduct as alleged herein constitutes a contract, combination, or

conspiracy in restraint of trade or commerce, in violation of N.J. Stat. Ann. § 56:9-3.

         158.     Specifically, each of Amarin’s exclusive or de facto exclusive agreements with at

least four leading suppliers of icosapent ethyl API—BASF, Novasep, Chemport, and Nisshin—as

well as XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX is a contract, combination, and

conspiracy in restraint of trade or commerce, in violation of N.J. Stat. Ann. § 56:9-3.

                                            *      *       *

         159.     Amarin’s unlawful contracts, combinations and conspiracies as set forth above has

the following effects, amongst others:

              Competition in the manufacture and sale of Icosapent Ethyl Drug Products was
               restrained, suppressed and eliminated;
              Purchasers of Icosapent Ethyl Drug Products are deprived of the benefits of free and
               open competition, and the availability of a lower-cost generic icosapent ethyl drug
               product, in the purchase of Icosapent Ethyl Drug Products; and
              Amarin sold, and will continue to sell, its Vascepa at artificially high and
               noncompetitive price levels.
         160.     Amarin’s anticompetitive and exclusionary conduct has directly and proximately

caused injury to DRL’s business and property, as set forth above. DRL’s injury is the type the

antitrust laws are intended to prohibit and thus constitutes antitrust injury.




{80265674:1}                                       48
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 50 of 55 PageID: 50




         161.   Amarin’s unlawful conduct continues and, unless restrained, will continue. Thus,

unless the activities complained of are enjoined, DRL will suffer immediate and irreparable injury

for which DRL is without an adequate remedy at law.

         162.   DRL is entitled to a judgment that Amarin has violated Sections 56:9-3 and 56:9-4

of the New Jersey Antitrust Act; to the damages it suffered as a result of that violation, to be trebled

in accordance with N.J. Stat. Ann. § 56:9-12, plus interest; to its costs and attorneys’ fees; and to

an injunction restraining Amarin’s continued violations.

                             COUNT V
     COMMON LAW OF THE STATE OF NEW JERSEY – UNFAIR COMPETITION


         163.   DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         164.   By reason of the foregoing unlawful, predatory and anticompetitive acts as alleged

herein, Amarin has engaged in unfair competition and/or unfair trade practices in violation of the

common law of the State of New Jersey.

         165.   As a result of the foregoing, DRL has been injured in its business and/or property

and is entitled to damages, attorneys’ fees, costs of suit and other appropriate relief.

                           COUNT VI
 COMMON LAW OF THE STATE OF NEW JERSEY – TORTIOUS INTERFERENCE
       WITH CONTRACT OR PROSPECTIVE ECONOMIC BENEFIT


         166.   DRL repeats each and every allegation of the preceding paragraphs as if set forth

fully herein.

         167.   DRL develops and sells pharmaceutical products in the commerce of the State of

New Jersey.

{80265674:1}                                      49
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 51 of 55 PageID: 51




         168.   Amarin’s conduct gives rise to common law liability for tortious interference with

a contract or prospective economic benefit.

         169.   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         170.   DRL has a reasonable expectation of prospective economic benefit, i.e. the

sufficient supply of icosapent ethyl API, XXXXXXXXXXXXXXXXXXXXXXXXXXXX.

         171.   Through discovery in Amarin’s patent litigation with DRL, Amarin is aware of

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXX.

         172.   Amarin has intentionally and maliciously interfered with DRL’s contractual

relationship with and prospective economic benefit XXXXXXXXXXXXXXXX a de facto

exclusive supply agreement XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXX.

         173.   Amarin engaged in this conduct intentionally and with malice, and does not have a

legitimate, procompetitive business justification for entering into this de facto exclusive agreement.

Amarin’s conduct can only be explained by anticompetitive motives and a desire to interfere with

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. There is no legitimate business

rationale for entering into a de facto exclusive agreement XXXXXXXX because there is no

indication of concerns with Amarin’s supplies. To the contrary, the evidence shows that Amarin

{80265674:1}                                     50
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 52 of 55 PageID: 52




already had sufficient or an excess of API supply from its existing suppliers XXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXX for the entire Icosapent Ethyl Drug Market. The only justification for Amarin’s de

facto exclusive agreement XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXX.

         174.   But for Amarin’s interference, XXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXX, i.e. the sufficient supply of icosapent ethyl API.

         175.   But for Amarin’s interference, there was a reasonable probability that DRL would

have received the prospective economic benefit DRL XXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXX.

         176.   DRL also has a reasonable expectation of prospective economic benefit from

selling its generic icosapent ethyl drug product to third parties, including distributors, pharmacies,

and individuals, who would purchase DRL’s generic icosapent ethyl drug product instead of

Vascepa.




{80265674:1}                                     51
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 53 of 55 PageID: 53




         177.     Amarin has been aware of DRL’s intention to market a generic icosapent ethyl drug

product since at least July 2016. Accordingly, Amarin is aware of DRL’s reasonable expectation

of prospective economic benefit from sales of generic icosapent ethyl drug product.

         178.     Amarin has intentionally and maliciously interfered with the prospective economic

benefit DRL reasonably expects from sales of generic icosapent ethyl drug product by entering

into exclusive or de facto exclusive agreements with at least four leading suppliers of icosapent

ethyl API—BASF, Novasep, Chemport, and Nisshin—XXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXX.

         179.     Amarin engaged in this conduct intentionally and with malice, and does not have a

legitimate, procompetitive business justification for entering into these exclusive or de facto

exclusive agreements. Amarin’s conduct can only be explained by anticompetitive motives and a

desire to interfere with the prospective economic benefit DRL reasonably expects from sales of

generic icosapent ethyl drug product. For example, there is no legitimate business rationale for

having four API suppliers, contrary to industry practice. Similarly, there is no legitimate business

rationale for entering into exclusive agreements with these four suppliers, XXXXXXXXX

XXXXXXXXXXXXXXX, as there is no indication of concerns with supplies. To the contrary,

the evidence shows that Amarin already had sufficient or an excess of API supply from its existing

suppliers       before   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXX for the entire Icosapent Ethyl Drug Market. The only

justification for Amarin’s exclusive or de facto exclusive agreements is Amarin’s desire to

foreclose a substantial share of icosapent ethyl API supply and prevent DRL from obtaining the



{80265674:1}                                     52
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 54 of 55 PageID: 54




prospective economic benefit DRL reasonably expects from sales of generic icosapent ethyl drug

product.

         180.   But for Amarin’s interference, there was a reasonable probability that DRL would

have received the prospective economic benefit DRL reasonably expects to receive from sales of

its generic icosapent ethyl drug product to third parties, including distributors, pharmacies, and

individuals, who would purchase DRL’s generic icosapent ethyl drug product instead of Vascepa.

         181.   Amarin’s tortious interference has directly and proximately caused injury to DRL’s

business and property, including but not limited to lost profits and lost business opportunities.

                                           JURY DEMAND

         182.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DRL demands a trial

by jury as to all issues of right to a jury.

                                       PRAYER FOR RELIEF

         WHEREFORE, DRL respectfully requests that this Court enter judgment against the

Defendants as follows:

                a.      Permanent mandatory injunctive relief pursuant to 15 U.S.C. § 26, Fed. R.

                        Civ. P. 65, and N.J. Stat. Ann. § 56:9-10, restraining Amarin, its affiliates,

                        successors, transferees, assignees and other officers, directors, partners,

                        agents and employees thereof, from continuing, maintaining or renewing

                        the conduct, contract, conspiracy, or combination alleged herein, or from

                        engaging in any other conduct or entering into any other contract,

                        conspiracy, or combination having a similar purpose or effect;



{80265674:1}                                     53
Case 3:21-cv-10309-BRM-ZNQ Document 1 Filed 04/27/21 Page 55 of 55 PageID: 55




               b.       Compensatory damages for DRL’s lost sales of generic icosapent ethyl drug

                        product, and profits on those sales, that are caused by DRL’s delay in

                        launching its generic icosapent ethyl drug product;

               c.       Treble damages pursuant to 15 U.S.C. § 15 and N.J. Stat. Ann § 56:9-12;

               d.       Pre- and post-judgment interest as provided by law;

               e.       An award of attorneys’ fee and costs pursuant to 28 U.S.C. § 15 and N.J.

                        Stat. Ann. § 56:9-12; and

               f.       Such other and further relief as the Court deems just and proper.

Dated: April 27, 2021

                                              WINDELS MARX LANE & MITTENDORF LLC

                                              By: /s/ Frank D. Rodriguez
                                              Frank D. Rodriguez
                                              James P. Barabas
                                              One Giralda Farms
                                              Madison, NJ 07940
                                              Telephone: (973) 966-3200
                                              Facsimile: (973) 966-3250
                                              frodriguez@windelsmarx.com
                                              jbarabas@windelsmarx.com

                                              Of Counsel:

                                              Seth C. Silber (pro hac vice to be sought)
                                              Brendan J. Coffman (pro hac vice to be sought)
                                              Thu V. Hoang (pro hac vice to be sought)
                                              WILSON SONSINI GOODRICH & ROSATI, P.C
                                              1700 K Street NW, 5th Floor
                                              Washington, DC 20006
                                              Telephone: (202) 973-8800
                                              Facsimile: (202) 973-8899

                                              Attorneys for Plaintiff Dr. Reddy’s Laboratories
                                              Inc.


{80265674:1}                                     54
